                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        THE SOLARIA CORPORATION,                         Case No. 20-cv-07778-BLF (VKD)
                                                         Plaintiff,
                                   9
                                                                                             ORDER RE MAY 5, 2021 DISCOVERY
                                                  v.                                         DISPUTE LETTER
                                  10

                                  11        GCL SYSTEM INTEGRATION                           Re: Dkt. No. 28
                                            TECHNOLOGY CO., LTD.,
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14           Plaintiff Solaria Corporation (“Solaria”) and defendant GCL System Integration

                                  15   Technology Co. (“GCL”) ask the Court to resolve a dispute concerning GCL’s responses to

                                  16   Solaria’s interrogatories. Dkt. No. 28. Neither party requested a hearing, and the Court finds this

                                  17   matter suitable for resolution without one. See Civil L.R. 7-1(b).

                                  18           As explained below, the Court will require GCL to supplement its interrogatory responses.

                                  19   I.      BACKGROUND
                                  20           In this action, Solaria sues GCL for breach of contract for non-payment. Dkt. No. 1. GCL

                                  21   denies liability to Solaria for breach of contract and asserts several defenses. Dkt. No. 12.

                                  22           Solaria served two interrogatories on GCL:

                                  23           Interrogatory No. 1: If GCL contends it does not owe Solaria any of the
                                               following payments, state all facts and explain in detail why each payment
                                  24           is not owed and identify all documents related thereto: [list of eight
                                               payments, identified by “payment amount,” “date payment was due,” and
                                  25           “agreement(s)”].
                                  26           Interrogatory No. 2: State all facts in support of, and explain in detail all
                                               bases for, each of your defenses (both affirmative and non-affirmative) to
                                  27           Solaria’s claim for breach of contract and identify by Bates number all
                                               documents related thereto.
                                  28
                                   1   Dkt. No. 28-1 at 2-3. GCL objected to Interrogatory No. 1 on several grounds, but it also

                                   2   responded by stating that four of the eight payment amounts were not due or owing and that three

                                   3   of the other payment amounts were “duplicative” of one of those four. GCL did not comment

                                   4   regarding the eighth payment amount. Dkt. No. 28-3 at 3. GCL objected to Interrogatory No. 2

                                   5   on several grounds and responded by referring Solaria to GCL’s responses to Solaria’s document

                                   6   requests. Dkt. No. 28-2 at 3-4.

                                   7          Solaria now asks the Court to order GCL to provide more complete responses to these

                                   8   interrogatories.

                                   9   II.    DISCUSSION
                                  10          A.      Interrogatory No. 1
                                  11          With respect to Interrogatory No. 1, Solaria says that GCL’s response does not state all

                                  12   facts or explain why GCL contends the following four payments are not owed to Solaria:
Northern District of California
 United States District Court




                                  13                      (1) a $200,000.00 payment that was due September 30, 2020;
                                                          (2) a $200,000.00 payment that was due October 31, 2020;
                                  14
                                                          (3) a $271,926.23 payment that was due November 30, 2020; and
                                  15                      (4) a $1,000,000.00 payment that was due January 1, 2021.

                                  16   Dkt. No. 28 at 1. GCL responds that, read literally, Interrogatory No. 1 requires it to state facts
                                  17   and provide an explanation about a particular payment only if it contends it does not owe that
                                  18   payment to Solaria, and that it is not required to affirmatively acknowledge that a particular
                                  19   payment is owed. Id. at 3.1 GCL does not argue that it should be able to defer answering
                                  20   Interrogatory No. 1 at this time because it does not know what its contentions are as to these
                                  21   payments. See Fed. R. Civ. P. 33(a)(2).
                                  22          The parties’ dispute is a little silly. The Court accepts GCL’s literal reading of
                                  23   Interrogatory No. 1 and therefore understands that GCL is not disputing it owes the four payments
                                  24   to Solaria. See Dkt. No. 28 at 3 (Per GCL: “The construction of Interrogatory No. 1 stated ‘[i]f
                                  25
                                       1
                                  26     GCL also objects that Interrogatory No. 1 has subparts that are the equivalent of 32 separate
                                       questions, exceeding the limit on the number of interrogatories permitted by Rule 33 of the
                                  27   Federal Rules of Civil Procedure. Dkt. No. 28 at 2-3. However, GCL does not appear to rely on
                                       that objection for purposes of this discovery dispute, as it claims to have fully answered
                                  28   Interrogatory No. 1 despite objecting to the number of subparts. In any event, as explained below
                                       the Court is not persuaded the interrogatory contains 32 discrete subparts.
                                                                                         2
                                   1   GCL contends it does not owe Solaria any of the following payments [then answer the following

                                   2   three questions]’—implicitly meaning if the conditional first question is answered in the negative,

                                   3   no response is required.”) (emphasis added). If that is GCL’s position, it could have said so in

                                   4   plain English to Solaria and avoided having the Court spend time considering the matter. If the

                                   5   Court’s interpretation of GCL’s position is incorrect, GCL must supplement its response to

                                   6   Interrogatory No. 1 to clarify its position. If it has not done so already, GCL must identify all

                                   7   documents on which it relies in support of any contention that it does not owe a particular

                                   8   payment.

                                   9          B.      Interrogatory No. 2
                                  10          With respect to Interrogatory No. 2, Solaria says that it requires information about GCL’s

                                  11   defenses to Solaria’s breach of contract claim so that it can address GCL’s grounds for failure to

                                  12   pay the four amounts described above when Solaria moves for summary judgment. Dkt. No. 28 at
Northern District of California
 United States District Court




                                  13   2. GCL asserts three objections. First, it says that Interrogatory No. 2 has subparts that are the

                                  14   equivalent of 24 separate questions and, taken together with Interrogatory No. 1, exceed the

                                  15   number of interrogatories permitted under Rule 33. Second, it says that it should not have to

                                  16   summarize its entire case in response to a single interrogatory. Third, it says that to the extent

                                  17   Interrogatory No. 2 asks for identification of documents, it is duplicative of Solaria’s requests for

                                  18   production of documents. Id. at 3-4.

                                  19          The Court first considers GCL’s objection regarding the interrogatory’s subparts. Rule

                                  20   33(a) does not prohibit the use of subparts in an interrogatory; it provides that discrete subparts

                                  21   count against the rule’s presumptive 25-interrogatory limit. Fed. R. Civ. P. 33(a) (“Unless

                                  22   otherwise stipulated or ordered by the court, a party may serve on any other party no more than 25

                                  23   written interrogatories including all discrete subparts.”). Although the rule does not define

                                  24   “discrete subparts,” the prevailing view is that interrogatory subparts should be counted as one

                                  25   interrogatory “‘if they are logically or factually subsumed within and necessarily related to the

                                  26   primary question.’” Synopsys, Inc. v. ATopTech, Inc., 319 F.R.D. 293, 294 (N.D. Cal. 2016)

                                  27   (quoting Safeco of Am. v. Rawstron, 181 F.R.D. 441, 445 (C.D. Cal. 1998)) (summarizing cases).

                                  28   Interrogatory No. 2 asks GCL to describe the bases for, and to identify documents relating to, each
                                                                                         3
                                   1   of its defenses to Solaria’s breach of contract claim. GCL asserts eight “affirmative defenses” in

                                   2   its answer, but several of these appear to be place holders or asserted pro forma. GCL may also

                                   3   have other defenses that are not “affirmative defenses” but are nevertheless encompassed by

                                   4   Interrogatory No. 2. To the extent a defense relies on a distinct legal theory and distinct set of

                                   5   facts, it is appropriate to treat each such defense as a separate subject. Accordingly, for each

                                   6   distinct defense GCL intends to assert, Interrogatory No. 2 will count as a separate interrogatory—

                                   7   i.e. if GCL asserts eight defenses, this interrogatory counts as eight interrogatories. See, e.g.,

                                   8   Finjan, Inc. v. Qualys Inc., No. 18-CV-07229-YGR (TSH), 2020 WL 4923964, at *2 (N.D. Cal.

                                   9   Aug. 21, 2020) (where defendant asserted affirmative defenses directed to “10 primary subjects,”

                                  10   interrogatory asking for “complete legal and factual basis for each affirmative defense” is counted

                                  11   as ten interrogatories) (emphasis omitted). As Interrogatory No. 1 cannot reasonably be construed

                                  12   as encompassing more than eight interrogatories (corresponding to the eight payment amounts),
Northern District of California
 United States District Court




                                  13   the Court finds no basis to conclude that Solaria has exceeded Rule 33’s presumptive limit.

                                  14          Next, the Court considers whether Interrogatory No. 2 is unreasonably broad in asking for

                                  15   “all facts” and an explanation “in detail” of “all bases” for GCL’s defenses, as well as “all

                                  16   documents related thereto.” GCL cites no authority for its position that such an interrogatory is

                                  17   improper, particularly where the interrogatory seeks the factual bases for defenses GCL has pled

                                  18   in its answer. See, e.g., Subramani v. Wells Fargo Bank, N.A., No. 13-CV-01605-SC, 2014 WL

                                  19   7206888, at *2 (N.D. Cal. Dec. 18, 2014) (“interrogatories directing a plaintiff to state facts

                                  20   supporting contentions in his complaint are entirely appropriate”) (internal quotes omitted);

                                  21   Tennison v. City & Cnty. of San Francisco, 226 F.R.D. 615, 618 (N.D. Cal. 2005) (granting

                                  22   motion to compel answers to interrogatories asking plaintiff to state all facts supporting a claim).

                                  23   While the Court agrees that it would be unduly burdensome to require GCL to provide a detailed

                                  24   narrative of its entire defense case and a list of every “related” document, it is not unduly

                                  25   burdensome for GCL to identify its defenses, state the factual bases for those defenses, and

                                  26   identify the documents that support those defenses.

                                  27          Finally, the Court is not persuaded by GCL’s last argument. A document request is not

                                  28   duplicative of an interrogatory merely because the interrogatory asks a party to identify a
                                                                                          4
                                   1   document it must produce in response to a document request.

                                   2           Accordingly, GCL must supplement its response to Interrogatory No. 2. Its answer must

                                   3   identify each defense it asserts to Solaria’s breach of contract claim and for each such defense, it

                                   4   must describe the factual bases for the defense and identify the documents that support the

                                   5   defense.

                                   6   III.    CONCLUSION
                                   7           GCL must supplement its responses to Solaria’s interrogatories as the Court directs above.

                                   8   The supplemental responses must be served by June 4, 2021 unless the parties agree to a different

                                   9   date.

                                  10           IT IS SO ORDERED.

                                  11   Dated: May 21, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     VIRGINIA K. DEMARCHI
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
